Citation Nr: 0315344	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of lumbar strain with disk protrusion at L4-5, 
currently rated as 20 percent disabling.  

2.  Evaluation of acromioclavicular decompression and distal 
clavicle resection, right shoulder with chronic recurrent 
pain, currently rated as 10 percent disabling.  

3.  Evaluation of hemorrhoids, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1972 
to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In December 1999, the RO sent the veteran a VCAA letter, 
notifying him of the evidence to submit to support his claim 
for service connection for a shoulder disorder.  That claim 
was granted by the RO and is not at issue here.  The Board's 
search of the file has not disclosed a VCAA letter notifying 
the veteran what evidence he must submitted to support the 
increased rating claims which are currently before the Board.  
Consequently, the case must be remanded so the veteran can be 
sent a VCAA letter informing him of the evidence needed to 
support his claim, what evidence VA will develop and what 
evidence the veteran must submit.  

On the July 2001 VA examination, it was reported that the 
veteran had a full range of shoulder motion, except for 60 
degrees internal rotation.  This does not present sufficient 
information to evaluate the acromioclavicular decompression 
and distal clavicle resection, right shoulder.  An examiner 
should report the measurement of shoulder motion, in degrees, 
in all planes, particularly abduction and adduction.  See 
38 C.F.R. § 4.46 (2002).  Moreover, it should be reported if 
pain or other limiting factors are present.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claims for higher evaluations, 
what evidence VA will develop, and what 
evidence the veteran must furnish. 

2.  The RO should schedule the veteran for 
an examination of his shoulder.  The 
claims file should be made available to 
the examiner for review.  The ranges of 
shoulder motion, particularly including 
abduction and adduction, should be 
reported in degrees.  If there is any pain 
on motion or other limiting factor, the 
examiner should report the point in the 
range of motion at which pain starts.  Any 
additional test or studies, such as 
X-rays, which the examiner may find to be 
indicated, should be done.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

